Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
RESPONSE TO AMENDMENT AND ARGUMENTS
This FINAL Office action is responsive to the communication filed under § 1.111 on October 9, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 19–24, 28–33, and 35–38 are now amended.
New claim 39 is now added.
Claims 19–24, 26–33, and 35–39 are pending in the application. 
The objections to claims 19, 29, and 36 are hereby withdrawn in light of the present amendment.
The rejection of claims 19–24, 26–33, and 35–38 under 35 U.S.C. § 103(a) as unpatentable over U.S. Pat. No. 7,756,895 ("Emigh") in view of U.S. Patent Application Publication No. 2004/0024616 ("Spector") is hereby withdrawn responsive to the present amendment’s narrowing of scope.
Specifically, in response to the above rejection, the Applicant narrowed the scope of each independent claims to include steps of receiving a request to move a module’s location within a profile. The Examiner observes that while the concept of needing specific permission to move module locations in a profile page was discussed during the October 1, 2020 interview and disclosed in the Applicant’s specification, the Applicant was careful to not actually claim that aspect of the disclosure in the present amendment. As presently claimed, the invention must receive and fulfill a second request to move the first module region to a new location, but unlike the first request to modify the first module, there is no need for permission recited in the claim. Nevertheless, since neither Emigh nor Spector explicitly disclose or teach this specific feature, the above ground of rejection is withdrawn.
However, the new scope of the claims likewise necessitates a new ground of rejection, which is set forth herein. As a result, the Applicant’s request for an allowance (Response 11) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on October 9, 2020 was filed before the mailing date of this office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM OBJECTIONS
The Office objects to claim 38 for having the following informality: the modifying phrase “further configured for” is missing a subject to modify. In other words, something may be “further configured for” the additionally recited steps, but it is unclear what is further configured for those steps. Note that “the system of claim 36” cannot grammatically stand-in for that subject, because the phrase “further configured for” appears after the claim introduces “the permission information comprises” as the current subject. 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 19–24, 26–33, and 35–39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,756,895 B1 (“Emigh”) in view of U.S. Patent No. 6,415,316 B1 (“Van Der Meer”).
Claim 19
Emigh teaches:
A method comprising:
FIGS. 2–5 are diagrams of processes that were known to those of ordinary skill in the art prior to the claimed invention. See Emigh col. 1 l. 64 through col. 2 l. 5.
displaying a user page comprising: 
“User B may view a profile page owned by (e.g. associated with the identity of) user A (203).” Emigh col. 5 ll. 30–31.
a first module region configured to display a first data, and a second module region configured to display a second data;
Emigh’s profile pages include several different “elements” (i.e., regions or sections) of content, and therefore, include at least a first element and a second element. See, e.g., Emigh col. 4 ll. 48–50 (explaining that permissions to view or edit a profile may be granted on an element-by-element basis); Emigh col. 6 ll. 11–15 (enumerating the diverse types of elements that may be included on the profile page); Emigh col. 2 ll. 43–50 (enumerating the many diverse sections of a profile page); Emigh col. 2 ll. 53–60 (explaining the profile page is retrieved and assembled element-by-element).
receiving, at a computing device, a first request from an editor to perform a modification on the first module region of the user page;
“An election to modify an element of [user A’s] profile page may be received (207), for example a selection of a link indicating that user B wishes to perform a modification.” Emigh col. 5 ll. 55–57 (emphasis added). The content of that modification is also received in the following block 209. Emigh col. 6 ll. 3–5.
accessing, via the computing device, permission information associated with an owner of the user page, 
Next, in block 210, which occurs after blocks 207–209, “[i]t may be determined whether the modification is acceptable.” Emigh col. 6 ll. 16–17. The process for confirming that the editing user B has permission to modify relevant elements of user A’s profile is “discussed in conjunction with FIG. 3,” Emigh col. 6 ll. 26–27, where Emigh explains that “[p]ermission data associated with user A’s profile may be retrieved.” Emigh col. 7 ll. 8–9. Like the person who purchased the right to edit the profile, Emigh describes user A as the owner (or perhaps another owner) of the profile page. Emigh col. 5 ll. 30–31. Either way, the claim’s failure to use a reference-back term here means that there may be one owner, or more than one owner, within the meaning of the claim. See Baldwin Graphic Systems, Inc. v. Siebert, 512 F.3d 1338, 1342 (Fed. Cir. 2008).
the permission information identifying editing permissions for other users in relation to the first module region of the user page;
“In some embodiments, modification permissions may be fine-grained, such as permission regarding a particular element of profile data.” Emigh col. 4 l. 67 through col. 5 l. 3 (i.e., in contrast to coarse-grained modifications to the profile writ large). 
accessing, via the computing device, relationship information between the owner and the editor;
“In some embodiments, determining whether a modification is acceptable may include confirming that user B has permission to modify relevant element(s) of user A's profile, for example as discussed in conjunction with FIG. 3.” Emigh col. 6 ll. 24–27. Accordingly, following Emigh’s instruction to read further with respect to FIG. 3, we learn that, as part of determining the permission, “it is determined whether a friend connection exists that specifies that user B is a friend of user A (303).” Emigh col. 7 ll. 17–19.
in response to a determination that the modification is permitted to be performed on the first module region of the user page based on the permission information and relationship information, modifying, via the computing device, the first module region of the user page based on the modification;
In block 307, a comparison is made to confirm that “a friend relationship exists, and that user A’s profile is modifiable by his or her friends.” Emigh col. 7 ll. 17–21. If this comparison answers in the affirmative, then block 307 concludes by reporting that “profile modification is permitted.” Emigh col. 7 l. 21.

Upon determining that the modification is acceptable at block 210 per all of the conditions described above, “[t]he modification may be applied to user A's profile (211).” Emigh col. 6 l. 41. 
Emigh does not appear to explicitly disclose a second request to move the first modified module region to a new location, and thus also fails to disclose the claimed response to that request including a change to layout information.
Van Der Meer, however, teaches these and several other overlapping method elements, including:
A method comprising:
“FIG. 3 is a flow chart 300 showing steps to view or edit a diary.” A diary is essentially an electronic document with one or more sections and pages, and, importantly, slots on the pages that each hold content objects. See Van Der Meer col. 4 l. 64–col. 5 l. 25. The method of flow chart 300 is performed in the context of the overall environment disclosed throughout the Van Der Meer patent, and, accordingly, this rejection will reference those other parts of the patent where appropriate.
displaying a user page comprising: 
Upon receiving the for a requested diary via transfer 118, a user’s system executes step 308, in which “diary applet 112 generates one or more pages of the diary in HTML in accordance with the cover, content, and configuration information. The HTML is displayed as a diary page by browser 110.” Van Der Meer col. 9 ll. 7–10; see also Van Der Meer col. 6 l. 63–col. 7 l. 11.
a first module region configured to display a first data, and a second module region configured to display a second data;
As mentioned above in the preamble mapping, the diary may have several slots that each hold a respective “content object” or “content entry.” Van Der Meer col. 5 ll. 15–21.
receiving, at a computing device, a first request from an editor to perform a modification on the first module region of the user page;
“After generating a first page of the diary, diary applet 112 displays a navigator bar or some other appropriate user interface, such as that shown in FIG. 4(a), and thereafter reacts to the actions of the user to view or change the diary, as described below.” Van Der Meer col. 9 ll. 10–14. Specifically, as shown in the sub-process of FIG. 4(l), a diary page that is in “edit mode” presents a handle 499 on each content object on the diary page, which, when clicked, allow the user to manipulate the selected content object. Van Der Meer col. 12 ll. 44–64.
accessing, via the computing device, permission information associated with an owner of the user page, 
As a necessary predicate to displaying and editing the diary in step 308, the editor must receive the diary in the previous step 306. Notably, “in step 306, diary server system 104 sends diary data 122 for the specified diary to applet 112,” which includes both the content and “configuration information for the user.” Van Der Meer col. 8 ll. 48–64. “The configuration information, such as privacy level, passwords, or the full name of the user, is user-specific.” Van Der Meer col. 9 ll. 2–4; see also Van Der Meer col. 17 ll. 22–24 (“User settings are stored as configuration data, which includes the passwords required for users to access the different privacy levels.”).
the permission information identifying editing permissions for other users in relation to the first module region of the user page;
“In the described embodiment, the diary may enforce privacy-rules on any part or level of the book, i.e., book, section, page, individual content entry.” Van Der Meer col. 5 ll. 55–57; see also Van Der Meer col. 18 ll. 13–14 (“The owner can identify various pages, sections, or content objects as having a certain privacy level.”).
in response to a determination that the modification is permitted to be performed on the first module region of the user page based on the permission information and relationship information, modifying, via the computing device, the first module region of the user page based on the modification;
“In step 310 diary applet 112 sends changes (if any) for the user's diary to the diary server.” Van Der Meer col. 9 ll. 14–16. Naturally, in order to even reach step 310, a determination must be made at some point that confirms the person making the change has authority to make that change. Here, Van Der Meer teaches that the user can identify himself (e.g. by using a password), and in so doing, becomes authorized to make the changes in accordance with the permissions assigned to his identity. See Van Der Meer col. 10 ll. 45–49. Specifically, the correct password enables button 446, and button 446 provides access to the aforementioned editing tools. Van Der Meer col. 11 ll. 13–23.
receiving a second request to move the first modified module region to a new location;
Supplying the correct password also enables button 440, which is activated to “pop-up a new window containing the advanced diary operations such as, e.g., moving or copying objects from one section to another.” Van Der Meer col. 10 ll. 45–51.1 For example, “[w]indow 490 offers an owner the ability to modify the position of the entry in the section: move to top position; move one position up; move one position down; move to bottom position.” Van Der Meer col. 12 ll. 19–25.
It is acknowledged that this passage does not explicitly say that the content object being moved is the same content object that was edited earlier. However, there is evidence on the record that one of ordinary skill in the art would have understood from Van Der Meer’s disclosure of editing any content object and separate disclosure of moving any content object that it is likewise possible to allow a user to move the same content object that he previously edited. The evidence is the Applicant’s own admission that one of ordinary skill would have recognized this inherent trait. 
Specifically, the Applicant admits on page 8 of the October 9, 2020 amendment and response that “support for the amendment” (which includes the claimed “request to move the first modified module region”) “can be found at least in ¶¶ [0051], [0058], and [0066]–[0069] and FIGS. 5 and 8 of the application as published.” Notably those paragraphs disclose that the owner and trusted users may move module locations and/or modify information in regions of existing modules, yet never explicitly disclose moving an already-modified module. Thus, the Applicant must agree with the Examiner that one of ordinary skill in the art would have understood that moving a module that the user previously modified is inherent to the separate disclosures of moving modules and editing modules. Otherwise, such a limitation would be considered new matter under 35 U.S.C. § 112(a).
in response to receiving the second request, updating layout information based on the second request to move the first modified module region;
“If the diary owner indicates via several presses of button 494 of FIG. 4(i) that the content object is to move to the bottom position, applet 112 will eventually regenerate the diary page to look like the diary page in FIG. 4(m). Note that the selected content object has been moved to the bottom right on this diary page (which the cover for this diary has defined as the bottom position of this diary page).” Van Der Meer col. 13 ll. 22–25.
and updating the user page based on the layout information, wherein the updated user page comprises the first modified module region at the new location.
“Applet 112 communicates with the browser to display the regenerated HTML of the diary page. Once the diary owner clicks on accept button 406 of FIG. 4(i), applet 112 is caused to exit edit mode (via another executable program) and regenerates the diary page without handle 499 to yield a page such as the page of FIG. 4(n), where content object 401 is again displayed in its new position, but without a handle. The next time this page is saved to diary server 104, this positional change is saved in the user's diary information 122.” Van Der Meer col. 13 ll. 25–37.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Emigh’s profile editing method with Van Der Meer’s technique of further allowing users to move modules of content from one location to another location, and the skilled artisan would have had a reasonable expectation of success in so doing. One would have been motivated to combine Van Der Meer with Emigh because editing and maintaining personal web pages is a difficult task for non-technical Internet users, see Van Der Meer col. 1 ll. 40–46, and while Emigh partially aids in this task by letting users edit the content of their webpages, Van Der Meer advances this goal even further by giving the non-technical users greater control of the organization of their personal web pages. Van Der Meer col. 2 ll. 40–46.
Claim 20
Emigh, as combined with Van Der Meer, teaches the method of claim 19, 
wherein if the relationship information does not match the permission information, the first request is denied.
“If it is determined that the modification is not acceptable (212), then in this example the modification is rejected.” Emigh col. 6 ll. 28–29. “In some embodiments, determining whether a modification is acceptable may include confirming that user B has permission to modify relevant element(s) of user A’s profile, for example as discussed in conjunction with FIG. 3.” Emigh col. 6 ll. 24–27.
Claim 21
Emigh, as combined with Van Der Meer, teaches the method of claim 19, 
wherein if the modification action is not permitted at the time of the first request, the first request is denied.
“If it is determined that the modification is not acceptable (212), then in this example the modification is rejected.” Emigh col. 6 ll. 28–29. “In some embodiments, determining whether a modification is acceptable may include confirming that user B has permission to modify relevant element(s) of user A’s profile, for example as discussed in conjunction with FIG. 3.” Emigh col. 6 ll. 24–27.
Claim 22
Emigh, as combined with Van Der Meer, teaches the method of claim 19, wherein the permission information comprises:
a listing of authorized editors that can view or edit the user page; and
As shown in FIG. 1, the system that performs the aforementioned processes includes a “modification permission determiner 105,” which “may retrieve social relationships from social relationship data store 103, for example if a modification is permitted by user B conditionally based on the existence of a connection status between user A and user B, such as a friend relationship.” Emigh col. 3 ll. 34–47.
a listing of permitted modifications each authorized editor is allowed to perform on the user page.
Likewise, “[m]odification permission determiner 105 may determine permissions for user A to modify profile data belonging to user B, for example by retrieving and processing one or more permissions relating to user B’s profile or element(s) thereof from permission data store 108.” Emigh col. 3 ll. 34–47.
Claim 23
Emigh, as combined with Van Der Meer, teaches the method of claim 22, further comprising:
comparing profile information of the editor with the listing of authorized editors.
In the course of determining whether or not to allow a user to modify the profile, “it is determined whether a friend connection exists that specifies that user B is a friend of user A (303). If it is determined that such a friend relationship exists, and that user A's profile is modifiable by his or her friends, then in this example profile modification is permitted (307).” Emigh col. 7 ll. 25–32.
Claim 24
Emigh, as combined with Van Der Meer, teaches the method of claim 22, further comprising:
determining whether the modification is identified within the listing of permitted actions for the editor.
“In some embodiments, determining whether a modification is acceptable may include confirming that user B has permission to modify relevant element(s) of user A's profile, for example as discussed in conjunction with FIG. 3.” Emigh col. 6 ll. 24–27 (emphasis added).
Claim 26
Emigh, as combined with Van Der Meer, teaches the method of claim 19, 
wherein the editor is the owner.
Modification of certain elements of the page may be restricted “to a user who has purchased the right to modify a profile.” Emigh col. 5 ll. 15–16.
Claim 27
Emigh, as combined with Van Der Meer, teaches the method of claim 19, 
wherein the relationship information identifies the editor and the owner as a connected contact pair.
As explained in the method of FIG. 3, “it is determined whether a friend connection exists that specifies that user B is a friend of user A (303).” Emigh col. 7 ll. 17–19. 
Claim 28
Emigh, as combined with Van Der Meer, teaches the method of claim 19, further comprising:
updating a data table that tracks the modification of the user page based on the requested modification by the editor, wherein the modification is visually displayed on the user page after approval by the owner.
“[W]hen user A (or a global setting) has required review of modifications, the modification to profile data may be quarantined. Quarantining a modification refers herein to storing the modification in a manner in which it is reviewable and subject to approval or rejection by an authorized party such as the owner.” Emigh col. 6 ll. 48–57. This process is described in greater detail with respect to FIG. 5. 
As shown, “[i]nformation relating to one or more modifications may be provided, in some embodiments with associated modification author(s) (502).” Emigh col. 8 ll. 43–45. In response, an “election of an action may be received, for example by receiving an indication of a user selection of a user interface element such as a button associated with election of an action. It may be determined whether the action is to accept one or more quarantined modifications (503).” Emigh col. 8 l. 66 through col. 9 l. 3.
Claims 29–33 and 35–37
Claims 29–33 and 35 are directed to a non-transitory computer readable medium encoded with substantially the same steps as the method of respective claims 19, 20, 22–24, and 28. Therefore, claims 29–33 and 35 are rejected based on the findings expressed above for those claims when taken in conjunction with Emigh’s instruction to implement its disclosure as “a computer readable medium such as a computer readable storage medium.” Emigh col. 2 ll. 5–12.
Claims 36 and 37 are directed to a system comprising substantially the same encoded computer memory as set forth in respective claims 29 and 30, and are therefore rejected according to the same findings taken in conjunction with the system and processor disclosed in Emigh’s patent. See Emigh col. 2 ll. 5–12 and col. 11 ll. 28–29.
Claim 38
Emigh, as combined with Van Der Meer, teaches the system of claim 36, wherein the permission information comprises:
a listing of authorized editors that can view or edit the user page; and
As shown in FIG. 1, the system that performs the aforementioned processes includes a “modification permission determiner 105,” which “may retrieve social relationships from social relationship data store 103, for example if a modification is permitted by user B conditionally based on the existence of a connection status between user A and user B, such as a friend relationship.” Emigh col. 3 ll. 34–47.
a listing of permitted modifications each authorized editor is allowed to perform on the user page, 
Likewise, “[m]odification permission determiner 105 may determine permissions for user A to modify profile data belonging to user B, for example by retrieving and processing one or more permissions relating to user B’s profile or element(s) thereof from permission data store 108.” Emigh col. 3 ll. 34–47.
further configured for:
	comparing profile information of the editor with the listing of authorized editors; and
In the course of determining whether or not to allow a user to modify the profile, “it is determined whether a friend connection exists that specifies that user B is a friend of user A (303). If it is determined that such a friend relationship exists, and that user A's profile is modifiable by his or her friends, then in this example profile modification is permitted (307).” Emigh col. 7 ll. 25–32.
wherein the determination of the modification comprises:	determining whether the modification is identified within the listing of permitted modifications for the editor. 
“In some embodiments, determining whether a modification is acceptable may include confirming that user B has permission to modify relevant element(s) of user A's profile, for example as discussed in conjunction with FIG. 3.” Emigh col. 6 ll. 24–27 (emphasis added).
Claim 39
Emigh, as combined with Van Der Meer, teaches the method of claim 19, 
wherein the first module region is configured to display a conversation 
The Examiner observes that the Applicant does not claim the affirmative action of displaying a conversation, but rather, a first module region that merely needs to be “configured to” (i.e., capable of) displaying a conversation. Emigh likewise teaches that “a modification [to an element of a profile] include text describing the subject of a profile.” Emigh col. 6 ll. 11–12; see also Emigh clm. 23, col. 11, ll. 26–27 (claiming that one of the profile elements may be associated with text). 
Since a conversation is merely the words exchanged between two or more people, Emigh’s disclosure of at least one profile element being “text” is sufficiently capable of displaying a conversation, since any plausible text could be input as the text for that element. Moreover, to the extent that Emigh’s text does not convey the same intended meaning as the text of a conversation, it is well established that “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). In this case, the informational value of text as “a conversation” is printed matter (and therefore not entitled patentable weight) because it is “directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data.” MPEP § 2111.05(III.); see also Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (CAFC Appeal No. 2006-1003), aff’d, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).
and the second module region is configured to display one or more statements by the owner.
“In some embodiments, a profile page may be topically structured, including topics such as a user’s interests, likes and dislikes, physical appearance, home town, current mood, current location, current activity, biography, photos, blog, top friends, favorite places, etc. . . . . A user may enter some or all profile information relating to himself or herself.” Emigh col. 2 ll. 43–52. Clearly, any one of the foregoing topics falls within the scope of the second module region being configured to display one or more statements by the owner. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
    

    
        1 Though not yet required by claim 19, the Applicant is advised when considering possible amendments that Van Der Meer further teaches that a “diary owner can provide permission to authorized users to insert content entries manually or by any other means, copy, delete, or move content entries.” Van Der Meer col. 6 ll. 8–11.